DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
2.  Applicant's election without traverse of Group I, drawn to polynucleotides encoding 2C10 anti-CD40 antibodies variants at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: anti-CD40 antibodies encompassing SEQ ID NOS: 21 / 23 and variants thereof in the Response to Restriction Requirement, filed 12/22/2021, is acknowledged.

    Upon reconsideration, the election of species has been extended to all of the SEQ ID NOS. currently recited in the claims in the interest of compact prosecution.

     Claims 53-61 and 76 are under consideration.

      Claims 62-75 have been withdrawn from consideration as they read on non-elected Inventions and species.

     Claims 1-52 have been canceled previously.

3.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant should restrict the title to the claimed invention.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

5.  The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention, 
           and of the manner and process of making and using it, in such full, clear, concise, and 
           exact terms as to enable any person skilled in the art to which it pertains, or with which 
           it is most nearly connected, to make and use the same, and shall set forth the best mode 
           contemplated by the inventor or joint inventor of carrying out the invention.






     The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 53-61 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

    The claims are drawn to “polynucleotides encoding 2C10 variant anti-CD40 antibodies at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: “humanized anti-CD40 antibodies antigen-binding fragments thereof” comprising “at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions  encompassing the functional / structural limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of “polynucleotides encoding anti-CD40 antibody variants at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims.
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences, including a single amino acid difference of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity and in some circumstances, some substitutions increased antigen binding in one antibody while ablating it in the other.



    Further, the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen.  

     The state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of antibodies.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #AV).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #N) provided with 1449) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #AK) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #M) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

    For example, the following publication by D’Angelo et al. is noted upon concluding that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395) (1449; #BX), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
    
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  
     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 


    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94 (1449;, doi.org/10.1080/19420862.2017.1389355), the following is noted.  
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     Vonderheide et al. (Clin Cancer Res 19: 1035-1043, 2013) (1449; #BZ) reviews Agonistic CD40 Antibodies and Cancer Therapy and noting different mechanisms / diverse activities of different agonistic anti-CD40 antibodies as well as the role of Fc (versus antigen-binding fragments), isotype and Fc:Fc Receptor (e.g., see Mechanisms of Action of Agonistic CD40 mAB and Role of FcR Crosslinking with CD40 mAb on pages 2-4) as well as noting that is critical that one must improve our understanding of the mechanism of action of different CD40 mAb and understand which of the many mechanisms is the most appropriate for a given situation or diseases (e.g., see Future Challenges and Conclusions on pages 6-7) (see entire document, Abstract, Introduction, Mechanisms of Action of Agonistic CD40 mAb, Role of FcR Crosslinking with CD40 mAb, Clinical Development of Agonist CD40 mAb, Words of Caution and Toxicity and Future Challenges, Conclusions).

    While the instant specification does disclose certain anti-CD40 antibody variants, including the 2C10 anti-CD40 antibodies and variants of the 2C10 anti-CD40 antibody with the claimed specificities and functional attributes and techniques for the production and use of antigen binding moieties,       
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of “polynucleotides encoding anti-CD40 antibody variants at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims.
 
     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed “polynucleotides encoding anti-CD40 antibody variants at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims.







    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of the function-identifying structures required for “polynucleotides encoding anti-CD40 antibodies at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims.

    Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of “polynucleotides encoding anti-CD40 antibody variants and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed class of the genus of at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making “polynucleotides encoding anti-CD40 antibody variants at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims encompassed the claimed limitations, and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 



Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

     To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    In contrast to applicant’s disclosure of known means of making and screening for polynucleotides encoding anti-CD40 antibodies at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims,
    the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming “polynucleotides encoding anti-CD40 antibodies at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims, but does not describe the structure-identifying information about the claimed 

      “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
      A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).



    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)


     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
 
   Therefore, there is insufficient written description for genus of “polynucleotides encoding anti-CD40 antibodies “at least 80%, 90% / 95% sequence identity to a reference SEQ ID NO: including in any one reference SEQ ID NO:” variation in the sequences heavy /light chain variable regions as well as mixing and matching heavy/light chain variable regions encompassed in the claims having the claimed “limitations” at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Appellant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  







7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.  Claims 53-61 and 76 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,201,608.

   The instant and patented claims are drawn to the same or nearly the same “polynucleotides encoding the same or nearly the same anti-CD40 antibodies.

    The instant and patented claims anticipate or render obvious one another over the same or nearly the same anti-CD40 antibodies and compositions thereof.

9.  No claim allowed.

10.    Due to high polymorphism of antibodies, the claimed “polynucleotides encoding anti-CD40 antibodies defined by SEQ ID NOS. as they read on the 2C10 antibody and defined variants thereof  are deemed structurally distinct on the amino acid basis. 
    The defined 2C10 antibody and variants thereof do not appear to known or taught in the prior art. 
    The prior art neither suggest or teaches the amino acids of the defined anti-2C10 antibody and variants thereof having e exact chemical structure of the relevant nucleic acids / amino acids for the defined 2C10 antibody and variants thereof.  


     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 13, 2022